J-S35033-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: H.G. AND               :   IN THE SUPERIOR COURT OF
    A.G., MINOR CHILDREN                       :        PENNSYLVANIA
                                               :
                                               :
    APPEAL OF S.G., MOTHER                     :   No. 16 EDA 2019

               Appeal from the Order Entered November 27, 2018
              in the Court of Common Pleas of Philadelphia County
                Family Court at No(s): CP-51-DP-0001841-2018,
                            CP-51-DP-0002147-2018

BEFORE:      OLSON, J., STABILE, J., and STRASSBURGER*, J.

MEMORANDUM BY STRASSBURGER, J.:                     FILED SEPTEMBER 16, 2019

       S.G. (Mother) appeals from the orders entered November 27, 2018,

which adjudicated dependent her minor daughters, A.G., born in August 2012,

and H.G., born in April 2014 (collectively, Children).1 The orders also found

that Mother committed child abuse against both Children. Upon review, we

quash this appeal.

       We briefly summarize the facts and procedural history of this matter.

The Philadelphia Department of Human Services (DHS) became involved with

Children most recently2 on August 5, 2018, when it received a child protective
____________________________________________


* Retired Senior Judge assigned to the Superior Court.

1A.G.’s putative father is P.F., while H.G.’s putative father is K.C. Neither
putative father appealed the juvenile court’s orders.

2 The Philadelphia Department of Human Services (DHS) has a lengthy history
of involvement with this family dating back to 2013. N.T., 11/27/2018, at 12.
The record reveals that DHS was involved in 2014, because of Mother’s history
of suicide attempts and inpatient hospitalization, and a report that she “had
intended to cut [A.G.’s] limbs off, black[en] both her eyes, [and] toss her
J-S35033-19



services report that Mother had injured H.G. while at the store. N.T.,

11/27/2018, at 12-17, 32. The report indicated that Mother struck H.G. in

the chest because Children were bickering. Id. After a brief pause, H.G. fell

to the floor, “appeared to be unconscious,” had blue lips, and had blood

coming out of her mouth. Id. at 17-18. Mother sought medical attention for

H.G., and an ambulance took her to the hospital. Id. at 20. During DHS’s

investigation of this incident, Mother admitted that she hit H.G. and made

other statements consistent with the report. Id. at 21.

       On August 7, 2018, DHS obtained emergency protective custody of H.G.

The juvenile court entered a shelter care order on August 9, 2018, and DHS

filed a dependency petition on August 20, 2018, at docket number CP-51-DP-

0001841-2018.         DHS then filed a dependency petition as to A.G. on

September 20, 2018, at docket number CP-51-DP-0002147-2018, in which it

averred that A.G. was residing with her maternal great aunt pursuant to a

safety plan. DHS did not check the boxes on either of the petitions indicating

that Children were victims of child abuse. However, both petitions alleged

that Children were “dependent and/or abused pursuant to the Juvenile Act …




____________________________________________


down the steps.” Id. at 22. DHS received a subsequent child protective
services report on June 25, 2018, but determined that the report was
unfounded. Id. at 16. The report resulted from an incident during which
Mother was “attempting to discipline [H.G.] with a belt on her body. As [H.G.]
was moving to get away, she was struck in the face with the belt.” Id. at 17.

                                           -2-
J-S35033-19


and/or the Child Protective Services Law [(CPSL).]”      Dependency Petition

(H.G.), 8/20/2018, at ¶ 5; Dependency Petition (A.G.), 9/20/2018, at ¶ 5.

       The juvenile court conducted a hearing on the dependency petitions on

November 27, 2018, at which Mother appeared and received court-appointed

counsel.    That same day, the juvenile court entered orders adjudicating

Children dependent and finding abuse as to both A.G. and H.G.3,      4   Mother

timely filed a single notice of appeal on December 27, 2018, along with a

concise statement of errors complained of on appeal.

       Prior to reviewing the merits of Mother’s appeal, we must address

whether she violated our Supreme Court’s holding in Commonwealth v.

Walker, 185 A.3d 969 (Pa. 2018), by filing a single notice of appeal from two

orders resolving issues relating to two different docket numbers.5

       The Official Note to Pennsylvania Rule of Appellate Procedure 341
       provides as follows:



____________________________________________


3 Both orders included an identical provision, stating that the “Court makes a
finding of [c]hild abuse as to Mother [S.G.]” Order of Adjudication and
Disposition (H.G.), 11/27/2018, at 2; Order of Adjudication and Disposition
(A.G.), 11/27/2018, at 2.

4The orders continued H.G.’s placement in foster care, and legally removed
A.G. from Mother’s care.

5 On January 8, 2019, this Court issued a rule to show cause upon Mother to
explain “why the above-captioned appeal should not be quashed in light of
Walker.” Order, 1/8/2019. Mother timely responded, averring that the
orders appealed from are identical, involved the same appellant (Mother), and
that the issues raised on appeal are identical for Children. On January 15,
2019, this Court deferred disposition to the merits panel.

                                           -3-
J-S35033-19


              Where ... one or more orders resolves issues arising
              on more than one docket or relating to more than one
              judgment, separate notices of appeals must be filed.
              Commonwealth v. C.M.K., 932 A.2d 111, 113 & n.3
              (Pa. Super. 2007) (quashing appeal taken by single
              notice of appeal from order on remand for
              consideration under Pa.R.Crim.P. 607 of two persons’
              judgments of sentence).

       Pa.R.A.P. 341, Official Note.

              Recently, in Walker, our Supreme Court construed the
       above language as constituting “a bright-line mandatory
       instruction to practitioners to file separate notices of appeal.” [185
       A.3d] at 976-77. Therefore, the Walker Court held that “the
       proper practice under Rule 341(a) is to file separate appeals from
       an order that resolves issues arising on more than one docket.
       The failure to do so requires the appellate court to quash the
       appeal.” Id. at 977. The Court tempered its holding by making it
       prospective only, recognizing that “[t]he amendment to the
       Official Note to Rule 341 was contrary to decades of case law from
       this Court and the intermediate appellate courts that, while
       disapproving of the practice of failing to file multiple appeals,
       seldom quashed appeals as a result.” Id. Accordingly, the Walker
       Court directed that “in future cases Rule 341 will, in accordance
       with its Official Note, require that when a single order resolves
       issues arising on more than one lower court docket, separate
       notices of appeal must be filed. The failure to do so will result in
       quashal of the appeal.” Id. (emphasis added).

C.T.E. v. D.S.E., __ A.3d __, 2019 WL 3369078, at *2 (Pa. Super. July 26,

2019).

       “The Walker opinion was filed on June 1, 2018.” Id. Mother filed her

appeal on December 27, 2018,6 “well after Walker was issued. In light of

____________________________________________


6 In Matter of M.P., 204 A.3d 976 (Pa. Super. 2019), a panel of this Court
declined to quash a mother’s notices of appeal filed on August 17, 2018, in a
termination-of-parental-rights case. In that case, “[i]t appear[ed] that Mother



                                           -4-
J-S35033-19


this fact, we are compelled to quash this appeal in accordance with Rule 341

and Walker.” Id.

       Appeal quashed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/16/19




____________________________________________


attempted to comply with Walker’s mandate by filing separate notices of
appeal for each child. However, she failed to file separate notices of appeal for
her discrete challenges to the termination decree and goal change for each
child.” Id. at 981. On appeal, this Court declined to quash the appeals
because “decisional law may have been unclear to this point.” Id. Instantly,
Mother did not even attempt Walker compliance. Unlike M.P., this appeal
does not involve the termination of parental rights, or separate dockets
relating to the same child (i.e. termination and dependency dockets); rather,
this is a single appeal from separate dockets for different children.
Accordingly, we decline to apply M.P. under these circumstances.

                                           -5-